                 Case 1:20-mj-00123-BAM Document 24 Filed 02/17/21 Page 1 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00123-BAM
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         FINDINGS AND ORDER
14   GARRETT SCOTT WHEELEN,
                                                         DATE: February 19, 2021
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Stanley A. Boone
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant GARRETT SCOTT WHEELEN, both individually and

19 by and through his counsel of record, CHRISTINA CORCORAN, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on November 4, 2020, and Defendant Garrett

21 Wheelen first appeared before a judicial officer of the Court in which the charges in this case were

22 pending on November 6, 2020. The Court set an initial preliminary hearing date of November 20, 2020.

23 The parties then filed a stipulation and proposed order to continue the hearing to December 18, 2020,

24 and exclude time under the Speedy Trial Act. On November 13, 2020, the Court entered the order. ECF

25 15. The parties then filed additional stipulations and proposed orders to continue the hearing to January

26 22, 2021, and again to February 19, 2021.
27          By this third stipulation, the parties jointly move for another extension of time of the preliminary

28 hearing date to March 12, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d)

                                                         1
30
                 Case 1:20-mj-00123-BAM Document 24 Filed 02/17/21 Page 2 of 4


 1 of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

 2 defense additional, reasonable time for preparation, and for the government’s production of additional

 3 discovery. The government has already produced close to 1,000 pages and items of law enforcement

 4 reports, photographs, EDD records, bank records, and photocopies of evidence, and the government is

 5 still working on processing and producing additional discovery including extractions of digital device

 6 evidence. Defense counsel needs time to review and consider all the evidence, conduct further

 7 investigation, and consult with the defendant. The parties further agree that the interests of justice

 8 served by granting this continuance outweigh the best interests of the public and the defendant in a

 9 speedy trial. 18 U.S.C. § 3161(h)(7)(A).
10          2.       The parties agree that good cause exists for the extension of time, and that the extension

11 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

12 Therefore, the parties request that the time between February 19, 2021, and March 12, 2021, be

13 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

14          IT IS SO STIPULATED.

15
      Dated: February 17, 2021                                MCGREGOR W. SCOTT
16                                                            United States Attorney
17
                                                              /s/ ROBERT J. ARTUZ
18                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
19

20
      Dated: February 17, 2021                                /s/ CHRISTINA CORCORAN
21                                                            CHRISTINA CORCORAN
22                                                            Assistant Federal Defender
                                                              Counsel for Defendant
23                                                            GARRETT SCOTT WHEELEN

24

25

26
27

28

                                                          2
30
                 Case 1:20-mj-00123-BAM Document 24 Filed 02/17/21 Page 3 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-0123-BAM
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(d) AND EXCLUDING TIME
14   GARRETT SCOTT WHEELEN,                               DATE: February 19, 2021
                                                          TIME: 2:00 p.m.
15                                                        COURT: Hon. Stanley A. Boone
                                  Defendant.
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on February 17, 2021.
19
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.       The date of the preliminary hearing is extended to March 12, 2021, at 2:00 p.m.
28

                                                           1
30
                 Case 1:20-mj-00123-BAM Document 24 Filed 02/17/21 Page 4 of 4


 1          2.       The time between February 19, 2021, and March 12, 2021, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3          3.       Defendant shall appear at that date and time before the Magistrate Judge on duty.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        February 17, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
30
